Citation Nr: 0826939	
Decision Date: 08/08/08    Archive Date: 08/18/08

DOCKET NO.  04-44 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial or staged extraschedular rating in 
excess of 50 percent for post-traumatic stress disorder 
(PTSD), from November 19, 2003 to January 24, 2005, and to a 
staged extraschedular rating in excess of 70 percent 
thereafter..  



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The veteran had active service in the United States Marine 
Corps from November 1966 to February 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The appeal has been before the Board on 
a previous occasion and was remanded in June 2006 for 
extraschedular consideration.  All actions have been taken.  

The veteran appeared at a Videoconference hearing before the 
undersigned Veterans Law Judge in May 2006.  A transcript is 
associated with the claims folder.  


FINDINGS OF FACT

1.  A June 2006 Board decision denied entitlement to an 
initial or staged schedular rating in excess of 50 percent 
for PTSD from November 19, 2003 to January 24, 2005; and to a 
staged schedular rating in excess of 70 percent thereafter; 
the decision is final.  

2.  The veteran has not shown that his PTSD is manifested by 
overall disability that is exceptional or unusual in nature 
so as to render impractical the application of the regular 
rating schedule standards; it has not necessitated frequent 
hospitalizations nor is it productive of marked industrial 
impairment.  



CONCLUSIONS OF LAW

1.  An initial or staged rating in excess of 50 percent for 
PTSD, from November 19, 2003 to January 24, 2005, on an 
extraschedular basis, is not warranted.  38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337 (1996).   

2.  A staged rating in excess of 70 percent for PTSD, from 
January 25, 2005 to the present, on an extraschedular basis, 
is not warranted.  38 C.F.R. § 3.321(b)(1) (2007); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
enhanced VA's duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits, and redefined the obligations of VA with respect to 
the duty to assist the veteran with a claim.  In the instant 
case, the Board finds that VA fulfilled its duties to the 
veteran under the VCAA.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson, 
487 F.3d 881, 886 (Fed. Cir. 2007), petition for cert. filed 
(U.S. March 21, 2008) (No. 07-1209); Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005).  

In addition, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans Claims (Court) issued 
a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484, 
486 (2006), which held that VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) mandate 
notification of all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  This 
notice must also inform the veteran on how VA determines that 
a disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted.  Id.  

The Board concludes that the RO did not adequately apprise 
the veteran of all the information and evidence needed to 
substantiate the claim prior to the initial adjudication of 
his claim; however, the veteran did receive information as to 
what was required in order to receive a higher evaluation on 
an extraschedular basis in post-decisional documents.  Also, 
December 2003 and July 2006 letters apprised the veteran of 
what was necessary to substantiate his claim with 
subsequently issued SOCs re-adjudicating the claim, curing 
any defect as to information which was not provided prior to 
the initial unfavorable action.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Furthermore, post-decisional 
documents set forth the criteria used in establishing a 
higher disability evaluation on an extraschedular basis, and 
re-adjudication after such notice fully cured any presumed 
prejudice.  See Prickett, supra.  It is pertinent to point 
out that the only issue here is an extraschedular rating and 
the criteria for granting such is limited: an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards; marked 
interference with employment; frequent periods of 
hospitalization.  The record, to include the transcript of 
hearing testimony and the arguments presented by the veteran 
and his representative, shows actual knowledge of these 
criteria.  See Dalton v. Nicholson, 21 Vet. App. 23, 30 
(2007) (determining that no prejudicial error to veteran 
resulted in defective VCAA notice when the veteran, through 
his counsel, displayed actual knowledge of the information 
and evidence necessary to substantiate his claim).  Thus, any 
prejudice raised by the failure to provide detailed notice of 
what is required to substantiate the claim for a higher 
initial or staged rating on an extraschedular basis is 
rebutted.  Sanders v. Nicholson, 487 F.3d 881, 886 (Fed. Cir. 
2007); Dalton, supra.
  
Information was provided to how disability rating or 
effective date is established should the claims be granted 
(Dingess requirements).  Any prejudice raised by the timing 
of such notice is rebutted, as the decision herein represents 
a denial of the benefit sought on appeal, mooting the need 
for further notice.  Dingess, supra.  There is nothing 
alleged or present in the record which would affect the 
essential fairness of the adjudication.  See Sanders, supra 
(the key to determining whether an error is prejudicial is 
the effect of the error on the essential fairness of the 
adjudication.).  

Regarding VA's duty to assist the veteran in obtaining 
evidence needed to substantiate his claim, the Board finds 
that all necessary assistance has been provided in this case.  
The evidence includes post-service pertinent medical records, 
including VA examination reports.  There is no indication of 
any additional relevant evidence that has not been obtained.  
The Board notes that the veteran was provided thorough VA 
examinations that are adequate for rating purposes.  See 
38 C.F.R. §§ 3.326, 3.327.  

Applicable Legal Criteria - Increased Ratings/Extraschedular

Disability ratings are determined by applying criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Extraschedular ratings under 38 C.F.R. § 3.321(b)(1) are 
limited to cases in which there is an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment, or frequent periods of 
hospitalization, that makes it impractical to apply the 
regular standards of the rating schedule. The Board does not 
have the authority to assign, in the first instance, higher 
ratings on an extraschedular basis under 38 C.F.R. § 
3.321(b)(1). When an extraschedular rating may be warranted, 
the Board must refer the case to designated VA officials. 
Bagwell v. Brown, 9 Vet. App. 377 (1996).


Analysis

In a decision entered in June 2006, the Board granted 
entitlement to an initial 50 percent rating for PTSD for the 
period from November 19, 2003 to January 24, 2005, and denied 
a staged rating in excess of 70 percent thereafter.  This 
decision is final.  In a remand appended to that decision, 
the Board directed that the claim be forwarded to the 
Director of VA's Compensation and Pension Service (CP) to 
determine if an extraschedular rating for PTSD is warranted.  

The CP office reviewed the file and issued a determination in 
April 2008.  In the report, the office found that the veteran 
was a high school-educated former aluminum worker who was 
terminated from full-time employment due to budgetary 
cutbacks.  Following his release from full-time employment, 
the veteran worked part-time as a tractor driver in a cherry 
orchard, and he continues to do so.  The CP office reviewed 
the veteran's contention that his PTSD played a role in his 
move from full-time to part-time employment; however, it was 
determined that the majority of the evidence did not suggest 
that PTSD was productive of marked interference with 
employment.  The review of the record also included a 
summation of the veteran's treatment for his PTSD, and this 
report did not note frequent hospitalizations.  Overall, it 
was determined that the veteran was not entitled to an 
extraschedular evaluation, and the claim was denied.

The Board agrees with the assessment of the CP office.  It 
was reported upon a March 2004 examination that the veteran 
was able to obtain an equivalency diploma after release from 
his former job in 2001, and that he has steadily worked part 
time since that time.  The veteran chose not to pursue 
further education out of a belief that his age prevented him 
from being hired, not because of his PTSD.  

While there are several clinical records attesting to the 
veteran's treatment for PTSD, there is no indication of 
frequent hospitalizations, and he is currently able to 
function with solely out-patient treatment.  

The Board further notes that, while it is apparent that the 
veteran's PTSD causes industrial impairment, the 50 percent 
and 70 percent schedular ratings take such into account.  See 
38 C.F.R. § 4.71a, Diagnostic Code 9411.  The disability 
picture that has been presented is not exceptional or unusual 
in nature so as to render impractical the application of the 
regular rating schedule standards.  38 C.F.R. § 3.321(b)(1).  
In this regard, the Board finds that there has been no 
showing by the veteran that his service- connected PTSD has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  As such, 
the Board concurs with the conclusions reached by the CP 
office, and the appeal must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue. That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim. 38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial rating in excess of 50 percent for 
PTSD, from November 19, 2003 to January 24, 2005, and to a 
staged rating in excess of 70 percent thereafter, on an 
extraschedular basis, is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


